           Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL MASCETTA and ANGELA
MASCETTA,

                             Petitioners,

                    -against-
                                                                   20-CV-4810 (LLS)
UNITED STATES DEPARTMENT OF
                                                                 ORDER TO AMEND
TREASURY; INTERNAL REVENUE
SERVICE (IRS); and UNITED STATES
ATTORNEY’S OFFICE FOR THE
SOUTHERN DISTRICT OF NEW YORK,

                             Respondents.

LOUIS L. STANTON, United States District Judge:

       Petitioners Paul and Angela Mascetta, who are husband and wife proceeding pro se,

styled this action as a petition for a writ of error coram nobis under 28 U.S.C. § 1651, 1 seeking

declaratory and injunctive relief in Mr. Mascetta’s closed criminal case in this Court. See United

States v. Mascetta, No. 99-CV-0698 (S.D.N.Y. Dec. 12, 1999). The Court construed the

submission as a new civil action and directed Petitioners to pay the filing fees or submit

applications to proceed in forma pauperis. Petitioners paid the filing fees.

       For the reasons set forth below, the Court construes the submission as asserting a claim

under 28 U.S.C. § 1346(a)(1) and grants Petitioners leave to file an amended complaint against

the United States of America. The Court also dismisses the Respondents under the doctrine of

sovereign immunity.




       1
         “Coram nobis is essentially a remedy of last resort for petitioners who are no longer in
custody pursuant to a criminal conviction” but wish to challenge their conviction. Fleming v.
United States, 146 F.3d 88, 89–90 (2d Cir. 1998).
          Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 2 of 12




                                         BACKGROUND

        This action concerns the withholding of Petitioners’ 2019 tax refund by the Internal

Revenue Service (IRS). Petitioners name as Respondents the IRS, the United States Department

of the Treasury (DOT), and the United States Attorney’s Office for the Southern District of New

York (USAO).

        The following facts are taken from Petitioners’ submission and this Court’s records from

Mr. Mascetta’s criminal case. In 1999, Mr. Mascetta was convicted of conspiracy to commit

securities fraud, and as part of his sentence, he was ordered to pay restitution. Mascetta, No. 99-

CV-0698, ECF No. 7; (see ECF No. 1, at 4). A restitution installment plan required him to pay

$100 monthly during the term of his supervised release; Mr. Mascetta alleges he complied with

that installment plan. (ECF No. 1, at 4.) Mr. Mascetta’s criminal court records show that the last

restitution payment was received by the Court on February 22, 2007. See Mascetta, No. 99-CV-

0698.

        In a letter dated March 11, 2020, the IRS notified Petitioners that their 2019 joint tax

refund in the amount of $3,061 would be “withheld and forwarded” to the USAO. (ECF No. 1, at

4.)

        Petitioners now challenge the IRS’s decision, arguing that the IRS lacks jurisdiction to

withhold their tax refund and apply it to outstanding restitution payments because a 20-year

limitation period to collect restitution payments has expired.

                                          DISCUSSION

        Sovereign immunity dictates that the United States cannot be sued without its consent.

See United States v. Mitchell, 463 U.S. 206, 212 (1983). Thus, “[w]hen an action is brought

against the United States government,” waiver of “sovereign immunity is necessary for subject



                                                  2
           Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 3 of 12




matter jurisdiction to exist.” Williams v. United States, 947 F.2d 37, 39 (2d Cir. 1991). The

sovereign immunity doctrine extends to federal agencies. See Robinson v. Overseas Military

Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994). As the IRS, DOT, and USAO are federal agencies

and the United States has not consented to their being sued in this action, the Court dismisses

these entities under the doctrine of sovereign immunity.

       Where the Government has consented to be sued is in an action brought under 28 U.S.C.

§ 1346(a):

       The district courts shall have original jurisdiction . . . of [ ] [a]ny civil action
       against the United States for the recovery of any internal-revenue tax alleged to
       have been erroneously or illegally assessed or collected, or any penalty claimed to
       have been collected without authority or any sum alleged to have been excessive
       or in any manner wrongfully collected under the internal-revenue laws[.] 2

Under that statute, “Congress has broadly consented to suits against the United States in the

district courts for the refund of any federal taxes ‘alleged to have been erroneously or illegally

assessed or collected, . . . or any sum alleged to have been excessive or in any manner

wrongfully collected under the internal-revenue laws.’” United States v. Forma, 42 F.3d 759, 763

(2d Cir. 1994) (quoting § 1346(a)(1)).

       “[W]hile the United States has provided for suits against the Government to recover taxes

alleged to have been overpaid or wrongfully assessed and collected, it has also developed a series

of procedural hurdles that taxpayers must surmount in order to maintain such suits.” Id. Under 26

U.S.C. § 7422(a):

       [n]o suit or proceeding shall be maintained in any court for the recovery of any
       internal revenue tax alleged to have been erroneously or illegally assessed or

       2
            Since 1887, a taxpayer could sue the United States in district court under the Tucker
Act, “which allowed suit[s] against the United States for claims less than $10,000 ‘founded upon
. . . any law of Congress,’ . . . includ[ing] suits to obtain refund of income taxes.” Flora v. United
States, 357 U.S. 63, 70 (1958) (quoting United States v. Emery, Bird, Thayer Realty Co., 237
U.S. 28, 35 (1915)). Section 1346(a) was first enacted as part of the Revenue Act of 1921. Id.

                                                  3
           Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 4 of 12




       collected . . . until a claim for refund or credit has been duly filed with the
       [Treasury] Secretary.

Thus, a taxpayer who believes that his federal taxes have been erroneously or illegally assessed

or collected must first file an administrative claim with the IRS before bringing suit. See id.; 26

C.F.R. § 601.103(c)(3) (discussing filing an administrative claim for a tax refund). The

administrative claim must be filed within three years from the time the relevant tax return was

filed or two years from the time the tax was paid, whichever period expires later. 3 See 26 U.S.C.

§ 6511(a).

       Six months after the administrative claim filing date, a claimant can bring suit unless the

IRS issues a decision on the claim within those six months. See 26 U.S.C. § 6532(a)(1). If a

decision is issued on the claim, and the claim has been denied in whole or in part, then the

claimant must file her lawsuit within two years from the date of the mailing of the decision. See

id.

       The proper defendant for the lawsuit is the United States of America. See 26 U.S.C.

§ 7422(f)(1).

       Here, Petitioners do not state any facts suggesting that they filed an administrative claim

with the IRS. The Court therefore grants Petitioners leave to file an amended complaint against

the United States of America to allege facts regarding the exhaustion of their administrative

claim with the IRS.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioners and note service

on the docket.


       3
         Although not relevant here, a claimant must pay the assessed tax before bringing suit.
See Flora v. United States, 362 U.S. 145, 177 (1960).

                                                  4
           Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 5 of 12




         Petitioners are granted leave to file an amended complaint that complies with the

standards set forth above. Petitioners must submit the amended complaint to this Court’s Pro Se

Intake Unit within 60 days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 20-CV-4810 (LLS). An Amended

Complaint form is attached to this order. No summons will issue at this time. If Petitioners fail to

comply within the time allowed and cannot show good cause to excuse such failure, the action

will be dismissed under 28 U.S.C. § 1346(a)(1).

         In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

SO ORDERED.

Dated:     November 5, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   5
               Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 6 of 12




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
           Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 7 of 12




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 8 of 12




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
          Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 9 of 12




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 10 of 12




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-04810-LLS Document 3 Filed 11/05/20 Page 12 of 12




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
